Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment dated March 28, 2022 has been carefully considered. The Replacement Sheets of Drawings dated March 28, 2022 overcome the objections to the drawings. The specification has been amended to correct most of the informalities therein. The claims have been amended to correct the informalities therein. The claims have been amended to overcome the rejections under 35 USC 112(b). Correction of these matters is noted with appreciation.

	In Applicant’s arguments pertaining to GB 434,604, it is agreed that GB 434,604 does not disclose or suggest that the centerline of the blade does not intersect the centerline of the hub. With regard to Applicant’s argument that GB 434,604 does not teach or suggest that the centerline of the blade is not orthogonal to the centerline of the hub, this argument is not persuasive, as the centerline of the blade Y-Y is angled relative to the centerline of the hub 2, as shown in figure 2. However, it is noted that GB 434,604 does not disclose or suggest that in a reverse thrust mode of operation, the angle of tilt is selected such that the blade centerline is tilted such that a location of the center of gravity of the blade compared to the hub is the same as in a forward thrust mode of operation, as recited in independent claims 1, 6, and 9.



Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 26, the second to last line, -- the -- should be inserted before “resulting”.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities: Appropriate correction is required.
In claim 6, the third to last line, “the blades centrelines” should be changed to -- the centrelines of the blades --.
In claim 9, the second to last line, “the blades centrelines” should be changed to -- the centrelines of the blades --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the last line, “a forward thrust mode of operation” is a double recitation of the previously recited forward thrust mode of operation, causing ambiguity and lack of clarity.
In claim 6, line 5, “the blade” is unclear if this refers to a blade among the plurality of blades, or all of the blades. This is further exacerbated by recitations of the blades in lines 7-13, making it unclear whether a single blade or plurality of blades is being claimed. 
In claim 6, the last line, “a forward thrust mode of operation” is a double recitation of the previously recited forward thrust mode of operation, causing ambiguity and lack of clarity.
In claim 9, lines 4, 5, and 6, “the blade” is unclear if this refers to a blade among the plurality of blades, or all of the blades. This is further exacerbated by recitations of the blades in lines 8-14, making it unclear whether a single blade or plurality of blades is being claimed. 
In claim 9, the last line, “a forward thrust mode of operation” is a double recitation of the previously recited forward thrust mode of operation, causing ambiguity and lack of clarity.

Allowable Subject Matter
Claims 1, 6, and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

It is noted that the present application does not currently have a Power of Attorney (note the Filing Receipt, for example). If Applicant desires to communicate with the Examiner in order to make an Examiner’s Amendment, then a Power of Attorney must be filed in order for the Examiner to be authorized to make any Examiner’s Amendment. Note MPEP 408.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745